                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION


VERONICA ROSE GRINDLEY                                                        PLAINTIFF



V.                         NO. 4:19-CV-00589 JM/BD



ANDREW SAUL, Commissioner
Social Security Administration1                                               DEFENDANT


                                                     ORDER

            The Court has reviewed the Recommendation filed by Magistrate Judge Beth Deere. After

     careful review of the recommendation and the timely objections received thereto, as well as a de

     novo review of the record, the Court approves and adopts the recommendation as this Court=s

     findings in all respects. Judgment will be entered accordingly.

            IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

     Plaintiff Veronica Rose Grindley’s Complaint (Docket entry #2) is DISMISSED with prejudice.

            DATED this 9th day of March, 2020.



                                                          _______________________________
                                                          UNITED STATES DISTRICT JUDGE




     1
       On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
     Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically
     substituted as the Defendant.
